[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The sole assignment of error, alleging that R.C. 2967.28, Ohio's post-release-control statute, is unconstitutional because it violates theSixth and Fourteenth Amendments to the United States Constitution and Sections 5 and 16, Article I, of the Ohio Constitution, is overruled on the authority of Woods v. Telb (2000), 89 Ohio St. 3d 504, 733 N.E.2d 1103.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Painter and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.